                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SHAWN T. WALKER,                                 :
              Plaintiff,                         :           CIVIL ACTION
                                                 :
              v.                                 :
                                                 :
FRANK REGAN,                                     :           No. 13-7556
                      Defendant.                 :


                                           ORDER

       AND NOW, this 14th day of February, 2019, upon consideration of Non-Party Secretary

John Wetzel’s Motion for Protective Order (Doc. No. 123); Non-Party Secretary John Wetzel’s

Amended Motion for Protective Order (Doc. No. 124); Plaintiff Shawn T. Walker’s Opposition to

the Amended Motion for Protective Order (Doc. No. 127); Plaintiff Shawn T. Walker’s Motion to

Compel Discovery (Doc. No. 126); and Non-Party Secretary John Wetzel’s Motion to Quash and

Opposition to the Motion to Compel (Doc. No. 128), it is ORDERED that, in accordance with the

accompanying memorandum:

       1. Non-Party Secretary Wetzel’s Motion for Protective Order (Doc. No. 123) is MOOT;

       2. Non-Party Secretary Wetzel’s Amended Motion for Protective Order (Doc. No. 124)
          is GRANTED and Secretary Wetzel is not required to produce any portion of the
          policy documents that were submitted for in camera review;

       3. Plaintiff Shawn T. Walker’s Motion to Compel Discovery (Doc. No. 126) is DENIED;
          and

       4. Non-Party Secretary Wetzel’s Motion to Quash (Doc. No. 128) is GRANTED and
          Secretary Wetzel is not required to produce the two vote sheets referred to in plaintiff’s
          subpoena and Motion to Compel Discovery.


                                                             BY THE COURT:

                                                             S/Gene E.K. Pratter
                                                             GENE E.K. PRATTER
                                                             UNITED STATES DISTRICT JUDGE
